Citation Nr: 1713213	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an upper respiratory disability, to include sinusitis and rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1990 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially requested a Decision Review Officer (DRO) hearing, but withdrew such request in a December 2011 statement.

Subsequent to the Statement of the Case (SOC) issued in March 2012, additional documents were associated with the Veteran's claims file (to include VA treatment records and VA examination reports related to claims not on appeal), without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As the Veteran's claim is being remanded, the AOJ will have the opportunity to consider such documents in the first instance on remand.

The Veteran filed the claim on appeal in December 2009 and noted that he was requesting service connection for sinusitis.  As will be discussed further below, evidence of record included a diagnosis of rhinitis.  In light of the similar body system impacted and the evidence of record, the Board has expanded and recharacterized the Veteran's claim as one for entitlement to service connection for an upper respiratory disability, to include sinusitis and rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The appeal is REMANDED to the (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran served as a U.S. Army wire systems installer.  Service treatment records show treatment on several occasions for upper  respiratory symptoms including one diagnosis of sinusitis in April 1995.  In a May 1997 discharge physical examination, the Veteran reported a history of seasonal allergies, and the examiner noted no sinus abnormalities.  

The Veteran was afforded a VA examination in December 2011 and a Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire (DBQ) was completed.  The DBQ noted diagnoses of chronic sinusitis (with a date of diagnosis of November 2011) and allergic rhinitis (with a date of diagnosis of April 1991).  The examiner provided a negative opinion with respect to direct service connection and chronic sinusitis and provided a rationale stating that the Veteran "was never diagnosed with chronic sinusitis on active duty and received only intermittent, sporadic care for acute sinusitis/allergic rhinitis which does not fit the diagnosis of chronic sinusitis."  The examiner then stated that the Veteran "did have allergic rhinitis, but as this is not caused by his service."  No further explanation was offered with regard to rhinitis.  In review, while the examiner offered an opinion with a supporting rationale with respect to sinusitis, no opinion with supporting rationale was offered with respect to rhinitis.  In light of the Veteran's expanded claim, as referenced in the Introduction above, the Board finds that remand is required for a new VA examination and opinion that adequately addresses rhinitis, as outlined further in the remand directives below.  

While on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records are dated in September 2016).  

Also, evidence of record referenced the Veteran as receiving private medical care potentially relevant to the claim on appeal.  For example, in his May 2010 NOD the Veteran referenced seeing Dr. B.O. and doctors at Pri-Med.  The December 2011 VA DBQ referenced the Veteran as being treated by a "civilian ENT Dr. [O.]," and a February 2014 VA treatment note referenced the Veteran as being treated for sinusitis by "primed."  The only evidence of record from these providers appears to be a one page November 2011 letter from Dr. B.O., which noted that the Veteran "suffers from chronic sinusitis" and "is undergoing surveillance treatment."  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

In addition, evidence of record suggests that the Veteran may have applied for Social Security Administration (SSA) benefits.  An October 2014 VA examination report stated that "Vet[eran] states that he is currently attempting to obtain a medical retirement from the post office and he will then reapply for SSDI [Social Security Disability Insurance]," which suggests that the Veteran may have previously applied for SSA benefits.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records, but it is not clear whether the Veteran has ever applied for or been in receipt of SSA disability benefits.  Thus, on remand, the Veteran must be contacted and asked whether he has ever applied for or been in receipt of SSA disability benefits, and if so, SSA records must be obtained.

Further, in his May 2010 Notice of Disagreement (NOD), the Veteran stated that "I was granted service-connection for my headaches which are related to my sinusitis."  The Veteran is service connected for headaches.  It is not clear if from the Veteran's NOD whether he is raising the issue of secondary service connection.  Thus, on remand, the Veteran must be contacted and asked whether he is alleging that a respiratory disability, to include sinusitis and rhinitis, is secondary to his service-connected headaches.  If so, appropriate notice and development must be undertaken as to this issue. 

Finally, the Board notes that an April 2016 VA Form 646 (Statement of Accredited Representative in Appealed Case) is referenced by the evidence of record, but does not appear to be of record.  See VA Form 8 (Certification of Appeal) (noting a 646 is of record); April 2016 Appeal Certification Worksheet (noting a 646 was completed); April 2016 Email Correspondence (noting a 646 was "uploaded").  While on remand, the Veteran and his representative are advised that they may resubmit a copy of this document if they desire it to be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since September 2016 and associate any additional records with the electronic claims file.

2.  Contact the Veteran and:

a.  Request that he either provides any outstanding relevant private treatment records or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

b.  Request that he report whether he has ever applied for or been in receipt of Social Security Administration (SSA) disability benefits, and if so, SSA records must be obtained.

c.  Request that the Veteran whether he is contending that a respiratory disability, to include sinusitis and rhinitis, is secondary to his service-connected headaches.  If so, appropriate notice and development must be undertaken as to this issue. 

3.  Afford the Veteran an appropriate VA examination with respect to his respiratory disability claim.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any chronic respiratory disability, to specifically include rhinitis, present at any point during the appeal period had its onset during active service or is caused or aggravated by any in-service disease, event, or injury or is secondary to service-connected headaches.

While review of the entire claims folder is required, attention is invited to the Veteran's STRs that noted rhinitis or similar symptomatology, to include a listing on the Veteran's Master Problem List of Seasonal Allergies and the Veteran's report on the May 1997 separation Report of Medical History form that he ever had or had now hay fever (which was referenced on this form by a medical professional as seasonal allergies).  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




